DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Regarding claim 14, in response to applicant’s arguments that Nakamura et al. (US 2017/0184688 A1), hereinafter Nakamura, does not teach the voltage-glitch-protected-latch coupled to the supply voltage, this is not persuasive because by broadest reasonable interpretation the claim does not explicitly require a direct electrical connection between the voltage-glitch-protected-latch and the supply voltage and thus the limitation is met, in Figure 2, by the supply voltage coupling through comparator 320 from circuit 110 to latch 334.
In response to applicant’s arguments that Nakamura does not teach the glitch filter and sample and hold circuit providing a voltage to power the voltage-glitch-protected-latch, this is not persuasive because by broadest reasonable interpretation Nakamura discloses the glitch filter and sample and hold circuit (Para [0062], “glitch filter 332 may be formed by a low-pass filter, a sample/hold circuit…and/or the like”) providing a signal to the latch 334. The signal inherently has a voltage and Nakamura discloses in Para [0076], “in FIG. 4, the horizontal axis indicates time and the vertical axis indicates the signal voltage”, thus the voltage-glitch-isolation filter and the sample and hold circuit provide a voltage to power the voltage-glitch-protected latch, as required by the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yanci (US 2008/0061843 A1) in view of Nakamura.
Regarding claim 14, Yanci discloses, in Figures 3 & 5, a system comprising: 
an embedded non-volatile memory (Para [0002] & [0043], “smart card, may be of the form of an embedded integrated circuit…memory 504 can represent multiple different kinds of memory, such as, for example, ROM or RAM, flash, DRAM, SRAM, etc.”),
a circuit comprising: 
a voltage-glitch-detection-block (300) including: 
	a voltage-glitch-detector (109) operable to detect a voltage-glitch in a supply voltage 	and generate a voltage-glitch-detection-pulse (Para [0029], “comparison circuit 109 can provide 	a signal 115 that indicates that a glitch is occurring”); and 
	a latch (118) having a set input coupled to the voltage-glitch-detector (via 115), the 	latch operable to receive the voltage-glitch-detection-pulse and generate a voltage-glitch-	detection-pulse-latched signal (Para [0029], “alarm circuit 118 can provide a signal 121 that 	indicates that a glitch has occurred”); and 
a system reset block (538) coupled to the voltage-glitch-detector (535) and the latch (535) to receive the voltage-glitch-detection-pulse and the voltage-glitch-detection-pulse-latched signal, and to generate a secure system reset signal to reset the embedded non-volatile memory (Para [0047], “protective circuit 538 initiates various actions if the glitch detector 535 detects a voltage glitch…protective circuitry 538 resets a portion of the smart card 500 (e.g., the processor 501 and/or memory 504) upon detection of a voltage glitch”),
wherein the voltage-glitch-detector comprises a comparator (314) having a first input (314A) coupled to the supply voltage (103) and a second input (314B) coupled to a reference voltage (112) based on a predetermined set-point voltage (Para [0004] & [0023], “filter circuit 106 can be configured to generate the filtered signal 112 including applying a transfer function to the input signal when the magnitude of the input signal is substantially constant or increasing, and applying a second transfer function to the input signal when the magnitude of the input signal is decreasing…the range of glitch durations and magnitudes that can be detected by the filter circuit 106 can be tuned”), the comparator operable to compare the supply voltage to the reference voltage, and wherein the voltage-glitch-detector is operable to generate the voltage-glitch-detection-pulse when the supply voltage is less than the reference voltage (Para [0027], “for glitches in the input signal 103 having sharp falling edges…the filtered signal 112 will have a greater magnitude than the magnitude of the input signal 103. The comparison circuit 109 detects this condition and provides the comparison output signal 115”).
wherein when the supply voltage drops below the set-point voltage (Para [0033], “based on the level of the comparison output signal 115, the alarm circuit 118 can initially provide an alarm output signal 121 in a first mode, then provide the alarm output signal 121 in a second mode”) but fails to disclose wherein the latch is a voltage-glitch-protected-latch comprising a first voltage-glitch-isolation-filter and a sample and hold circuit through which the voltage-glitch-protected-latch is coupled to the supply voltage to provide a voltage to power the voltage-glitch-protected-latch.
However, Nakamura discloses, in Figure 2, wherein the latch is a voltage-glitch-protected-latch comprising a first voltage-glitch-isolation-filter and a sample and hold circuit (Para [0062], “glitch filter 332 may be formed by a power-pass filter, a sample/hold circuit, a flip-flop, and/or the like”) through which the voltage-glitch-protected-latch (Para [0063], “variable delay circuit 334 may be formed by…a flip-flop”) is coupled to the supply voltage to provide a voltage to power the voltage-glitch-protected-latch (Vdd from 110 via 320).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the voltage-glitch-protected-latch of Nakamura in the circuit of Yanci, to achieve the benefit of making “fine adjustments to the delay time while removing unnecessary glitches” (Nakamura, Para [0063])
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanci in view of Nakamura as applied to claim 14 above, and further in view of Boas et al. (US 9,984,763 B1), hereinafter Boas.
Regarding claim 15, Yanci in view of Nakamura disclose the system of claim 14, and Yanci continues to disclose wherein the comparator is a current-comparator comprising a current-source operable to generate a voltage-glitch-current (Para [0037], “when input signal 103 increases, the forward bias across the diode 308 also increases slightly, allowing more current to flow”) based on the reference voltage (112), and wherein the current-comparator (314) is operable to compare the voltage-glitch-current and generate the voltage-glitch-pulse when the supply voltage current is less than the voltage-glitch-current (Para [0027], “for glitches in the input signal 103 having sharp falling edges…the filtered signal 112 will have a greater magnitude than the magnitude of the input signal 103. The comparison circuit 109 detects this condition and provides the comparison output signal 115”), but fails to disclose the current from the supply voltage applied to the first input.
However, Boas discloses, in Figure 1, wherein a current (113) from the supply voltage (via node 157 through supply voltage 152) is applied to the first input (Col. 3, Lines 25-30). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include supply voltage current of Boas in the comparator circuit of Yanci and Nakamura, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 16, Yanci, Nakamura, and Boas disclose the system of claim 15, and Boas continues to disclose wherein the voltage-glitch-detection-block (150) further comprises a second voltage-glitch-isolation-filter through which the comparator (151) is coupled to the supply voltage to provide a filtered voltage to the comparator to isolate the comparator from a rapid decrease in the supply voltage due to the voltage-glitch, and a third voltage-glitch-isolation-filter through which the second input is coupled to the reference voltage to isolate the comparator from a rapid change in the reference voltage due to the voltage-glitch (Col. 6, Lines 6-9)
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3, allowed.
Regarding claim 1, Yanci discloses, in Figures 3 & 5, a circuit comprising:
a voltage-glitch-detection-block (300) including:
a voltage-glitch-detector (109) operable to detect a voltage-glitch in a supply voltage (103) and generate a voltage-glitch-detection-pulse (Para [0029], “comparison circuit 109 can provide a signal 115 that indicates that a glitch is occurring”); and
a first latch (Para [0008], “alarm circuit can include at least one of a latch”) having a set input coupled to the voltage-glitch-detector (via 115), the first latch operable to receive the voltage- glitch-detection-pulse and generate a first voltage-glitch-detection-pulse-latched signal (Para [0029], “alarm circuit 118 can provide a signal 121 that indicates that a glitch has occurred”);
a system reset block (538) coupled to the voltage-glitch-detector (535) and the first latch (535) to receive the voltage-glitch-detection-pulse and the first voltage-glitch-detection-pulse-latched signal, and to generate a secure system reset signal that causes a number of on-chip-circuits in a chip including the circuit to be reset (Para [0047], “protective circuit 538 initiates various actions if the glitch detector 535 detects a voltage glitch…protective circuitry 538 resets a portion of the smart card 500 (e.g., the processor 501 and/or memory 504) upon detection of a voltage glitch”),
wherein the voltage-glitch-detector comprises:
a comparator (314) having a first input coupled to the supply voltage (314A to 103) and a second input coupled to a reference voltage (314B to 112) based on a predetermined set-point voltage (Para [0004] & [0023], “filter circuit 106 can be configured to generate the filtered signal 112 including applying a transfer function to the input signal when the magnitude of the input signal is substantially constant or increasing, and applying a second transfer function to the input signal when the magnitude of the input signal is decreasing…the range of glitch durations and magnitudes that can be detected by the filter circuit 106 can be tuned”), the comparator operable to compare the supply voltage to the reference voltage, and wherein the voltage-glitch-detector is operable to generate the voltage-glitch-detection-pulse when the supply voltage is less than the reference voltage (Para [0027], “for glitches in the input signal 103 having sharp falling edges…the filtered signal 112 will have a greater magnitude than the magnitude of the input signal 103. The comparison circuit 109 detects this condition and provides the comparison output signal 115”).
	Yanci alone and in combination does not disclose a first voltage-glitch-isolation filter through which the comparator is coupled to the supply voltage to provide a filtered voltage to the comparator to isolate the comparator from a rapid decrease in the supply voltage due to the voltage-glitch, and a second voltage-glitch-isolation filter through which the second input is coupled to the reference voltage to isolate the comparator from a rapid change in the reference voltage due to the voltage-glitch, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Yanci.
Regarding claim 9, Yanci discloses, in Figures 3 & 5, a system comprising: 
an embedded non-volatile memory (Para [0002] & [0043], “smart card, may be of the form of an embedded integrated circuit…memory 504 can represent multiple different kinds of memory, such as, for example, ROM or RAM, flash, DRAM, SRAM, etc.”),
a circuit comprising: 
a voltage-glitch-detection-block (300) including: 
	a voltage-glitch-detector (109) operable to detect a voltage-glitch in a supply voltage 	and generate a voltage-glitch-detection-pulse (Para [0029], “comparison circuit 109 can provide 	a signal 115 that indicates that a glitch is occurring”); and 
	a latch (118) having a set input coupled to the voltage-glitch-detector (via 115), the 	latch operable to receive the voltage-glitch-detection-pulse and generate a voltage-glitch-	detection-pulse-latched signal (Para [0029], “alarm circuit 118 can provide a signal 121 that 	indicates that a glitch has occurred”); and 
	a system reset block (538) coupled to the voltage-glitch-detector (535) and the first latch (535) to receive the voltage-glitch-detection-pulse and the voltage-glitch-detection-pulse-latched signal, and to generate a secure system reset signal that causes a number of on-chip-circuits in a chip including the circuit to be reset (Para [0047], “protective circuit 538 initiates various actions if the glitch detector 535 detects a voltage glitch…protective circuitry 538 resets a portion of the smart card 500 (e.g., the processor 501 and/or memory 504) upon detection of a voltage glitch”),
	wherein the system reset block (538) comprises a first level-detector coupled to receive the voltage-glitch-detection-pulse and the first voltage-glitch-detection-pulse-latched signal, the first level-detector operable to generate the secure system reset signal (Para [0047], “protective circuit 538 initiates various actions if the glitch detector 535 detects a voltage glitch…protective circuitry 538 resets a portion of the smart card 500 (e.g., the processor 501 and/or memory 504) upon detection of a voltage glitch”).
	Yanci alone and in combination does not disclose wherein the system reset block further comprises a second level-detector coupled to the supply voltage, and through a logic gate, to a controller, wherein:
	the second level-detector is operable to detect a drop in the supply voltage below a predetermined minimum supply voltage and generate a non-secure system reset signal;
	the logic gate is operable to receive non-secure system reset signal from the second level-detector and the secure system reset signal from the first level-detector generate a system-reset-signal to the controller; and
	the controller is operable to generate one or more global-reset-signals to reset the number of on-chip-circuits in the chip, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Yanci.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896